DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  still contains reference numbers “(11, 12, 11′, 12′)” which have been removed from the rest of the claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the terminal contacts of the bars" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim only defined a plurality of moving contacts and at least one contact bar with a fixed terminal contact.  The terms “terminal contacts” and “bars” have not been previously recited. For examination purposes, this will be interpreted as “the fixed terminal contacts of the contact bars”.
Claim 6 recites the limitation "the terminal contacts of the bars" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim only defined a plurality of moving contacts and at least one contact bar with a fixed terminal contact.  The terms “terminal contacts” and “bars” have not been previously recited. For examination purposes, this will be interpreted as “the fixed terminal contacts of the contact bars”.
Claim 8 recites the limitation "the terminal contacts of the bars" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim only defined a plurality of moving contacts and at least one contact bar with a fixed terminal contact.  The terms “terminal contacts” and “bars” have not been previously recited. For examination purposes, this will be interpreted as “the fixed terminal contacts of the contact bars”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hager [EP0645792A1], applicant cited prior art.
	Claim 1, Hager discloses a switch for high current switching operations, comprising: a switch body [C/S; figure 2]; a plurality of couple of moving contacts [7/7’; see figures 2 and 6]; a guide [16] that drives the plurality of moving contacts [7/7’] between a contact position and a disconnected position to switch or interrupt current [paragraph 0035]; a housing groove [HG; annotated figure 2] running perimetric in the switch body; at least one contact bar [8] for connecting one of the moving contacts [7/7’] to a respective fixed terminal contact [contact ends of 8 opposed to 7/7’] of the switch, the contact bar [8] being hosted within at least a portion of the housing groove [HG; annotated figure 2] and having a free end [FC; contact ends opposing 7/7’; annotated figure 2] projecting from the switch body [figures 3 and 4] to form the fixed terminal contact through a corresponding aperture of the switch body [figures 2-4], wherein the at least one contact bar [7/7’] is configured to be changeable [paragraph 0045], at least during final assembly of the switch, to adapt the configuration of the fixed terminal contacts.  It has been held that the recitation that the element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  As can be seen in figures 3 and 4, the fixed terminals 6 and the contact bars 7/7’ and spring 11 are interchanged to make normally open or normally closed switching arrangements.

    PNG
    media_image1.png
    976
    798
    media_image1.png
    Greyscale

Claim 2, Hager discloses the switch of claim 1, wherein the at least one contact bar [8] is replaceable during final assembly of the switch only, in order to adapt the configuration of the fixed terminal contacts, wherein the switch body [C/S] optionally comprises different apertures [TA; see annotated figure 4 below] corresponding to different configurations of the fixed terminal contacts [6; figures 2 and 3]; or the at least one contact bar [7/7’] is replaceable during and after final assembly, in order to adapt the configuration of the fixed terminal contacts, wherein the switch body comprises different apertures corresponding to different configurations of the fixed terminal contacts. It has been held that the recitation that the element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  

    PNG
    media_image2.png
    1022
    782
    media_image2.png
    Greyscale

Claim 4, Hager discloses the switch of claim 1, further comprising an arc chute top portion forming an electric arc dissipation portion [arc breaking chamber; paragraphs 0018 and 0023], to establish a contactor.
Claim 5, as best understood, Hager discloses the switch of claim 1, wherein the fixed terminal contacts [FC] of the contact bars [8] are connected to a respective one of the plurality of moving contacts [7/7’] project from the switch body towards opposite directions [figures 2-4, the moving contact 7 project in the same direction].
Claim 6, as best understood, Hager discloses the switch of claim 1, wherein the fixed terminal contacts [FC] of the contact bars [8] are connected to a respective one of the plurality of moving contacts [7/7’] project from the switch body in the same direction [figures 2-4; the moving contact 7 project in opposite direction than the moving contact 7’].
	Claim 7, Hager discloses the switch of claim 1, wherein the switch body is a parallelepiped flattened body [figures 2-4].
Claim 8, as best understood, Hager discloses the switch of claim 1, wherein the fixed terminal contacts [FC] of the contact bars [7/7’] are connected to a respective one of the plurality of moving contacts [7/7’] project from a base of the switch body [figures 2-4].
	Claim 12, Hager discloses the switch of claim 1, further comprising at least an elastic element [11/18] interposed between the plurality of moving contacts [7/7’; figure 5].
Claim 13, Hager discloses an electrical system [multipole contactor [abs] comprising at least one switch according to claim 1.
Claims 14-16, the kit for assembling a switch for high current switching operations is inherent in the product structure for the switch of claims 1 and 2 as disclosed by Hager.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hager [EP0645792A1] in view of Microelectrica [EP3293748].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 3, Hager discloses the switch of claim 1, further comprising: an electromagnet [9/21/10] housed in a switch base portion [C] of the switch body.
Hager fails to teach that auxiliaries contacts housed in the proximity of the switch base portion of the switch body.
Claim 9, Hager discloses switch of claim 1, with the exception of the switch body is connectable in a modular way to similar switch bodies.
Microelectrica teaches a multipole contactor assembly [figure 1a] comprising a plurality of modularly assembled single contactor assemblies [1; figure 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the multipole switch assembly of Hager from a modular construction as taught by Microelectrica in order to provide a contactor which can be easily adjusted to switch any number of poles since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 10 Hager discloses switch of claim 1, with the exception of the guide comprises at least a plurality of rods coupling by a hinge.
Microelectrica teaches a contactor with an alternative guide [30] that comprises at least a plurality of rods [31/32] coupling by a hinge [figure 2].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to the alternative operating mechanism of Microelectrica in the switch of Hager since a simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
Claim 11 Hager discloses switch of claim 2, wherein the electromagnet is active on a stem, the stem being connected to a lever around a fulcrum, the lever providing an arm connected to the guide.
Microelectrica teaches a contactor with an alternative electromagnet [8] is active on a stem [7], the stem [7] being connected to a lever [15] around a fulcrum [16], the lever [15] providing an arm connected to the guide [39].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the alternative operating mechanism of Microelectrica in the switch of Hager since a simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837